Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 04/26/2021 and 08/16/2022 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bot et al. (US 2017/0332710 Al, hereinafter Bot) , in view of Bolton et al. (WO 2022/139676 A1, hereinafter Bolton).
Regarding Claim 1, Bot discloses, a mask microphone unit (see e.g., “FIG. 3 is an illustration of an interior side view of the facial protection mask 100…the facial protection mask 100 may also include a microphone 304 for receiving user speech for transmission…”, Fig. 3, [0031]) comprising: a microphone (see e.g., “the facial protection mask 100 may also include a microphone 304 for receiving user speech for transmission…”, Fig. 3, [0031]); 
a deformable housing allowing the mask microphone unit to form a custom fit over a user’s nose bridge when installed in a face mask (see e.g., “The facial protection mask 100 includes a facial covering 102 for covering a user's face for protection…”, Fig. 1, [0017] and/or “The nose portion 150 may provide support for the facial covering 102 where the facial covering 102 is more securely held on the bridge of the user's nose”, Fig. 1, [0029] and/or “The exterior fabric layer may also be constructed of a material having a higher friction coefficient relative to an inner layer or the interior fabric layer. This may be desired so as to allow a user to easily adjust the fit or positioning of the facial covering 102 as desired”, [0019]); 
a receiver/transmitter in the housing with a communication interface connected to the microphone (see e.g., “the facial protection mask 100 may also include a microphone 304 for receiving user speech for transmission via a processing unit 306 or transmission unit in the processing unit 306. The headphone(s) 302 and the microphone 304 may be stitched, bonded or layered within the components of the facial protection mask 100”, Fig. 3, [0031] and/or “the facial protection mask 100 may include a processing unit 306 electronically connected to either or both of the microphone 304 and/or the headphone(s) 302”, Fig. 3, [0033]); 
a battery receptacle in the housing for a battery providing power to the receiver (see e.g., “The processing unit 306 may include a battery 308 and memory 310… The processing unit 306 may be configured to receive or transmit wireless communication from/to any wirelessly enabled device, such as, for example, a mobile communication device (e.g., mobile telephone, IPAD™, etc.)”, Fig. 3, [0033]);
Bot fails to explicitly disclose, a connector module attached to the housing providing a connection for charging the battery. 
In the same field of endeavor, Bolton discloses, a connector module attached to the housing providing a connection for charging the battery (see e.g., “The electrical connector 310 may include, for example pogo pins, USB female connector or micro USB female connector. The electrical connector 310 may be configured to receive electrical power for charging a battery in the face mask 300”, Fig. 3A, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bot with Bolton, in order to charge the battery in the face mask by receiving electrical power via the electrical connector that may include pogo, pins, USB female connector or micro USB female connector (Please see Bolton, paragraph [0040]).
Regarding Claim 2, Bot and Bolton combined disclose wherein the deformable housing of the microphone unit comprises a plurality of interconnecting segment (see Bot e.g., “Alternative configurations of the facial protection mask 100 may include pockets sized for heat packs, speakers not in direct alignment with the ears (as distinct from headphones) allowing for safer communication, air filter inserts, wire or elastic cord channel inserts, and/or miscellaneous accessory attachments (e.g., decorative or function) for lighting or ventilation.”, Fig. 3, [0032] and/or “The exterior fabric layer may also be constructed of a material having a higher friction coefficient relative to an inner layer or the interior fabric layer. This may be desired so as to allow a user to easily adjust the fit or positioning of the facial covering 102 as desired”, [0019]).
Regarding Claim 3, Bot and Bolton combined disclose wherein the deformable housing of the microphone unit comprises a deformable material (see Bot e.g., “The exterior fabric layer may also be constructed of a material having a higher friction coefficient relative to an inner layer or the interior fabric layer. This may be desired so as to allow a user to easily adjust the fit or positioning of the facial covering 102 as desired”, [0019] and/or “The headphone(s) 302 and the microphone 304 may be stitched, bonded or layered within the components of the facial protection mask 100”, Fig. 3, [0031] and/or “by using a stretchable second material 146 more stretchable than the first material 110 used on the facial covering 102, may self-adjust to the user's head”, [0024]).
Regarding Claim 5, Bot and Bolton combined disclose wherein the communication interface is a Bluetooth interface (see Bot e.g., “The processing unit 306 may be configured to receive or transmit wireless communication from/to any wirelessly enabled device, such as, for example, a mobile communication device (e.g., mobile telephone, IPAD™, etc.).  Communication may be enabled using BLUETOOTH™, WIFI™, cellular, radio and/or satellite transmissions.”, [0033]).
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bot, in view of Bolton, and further in view of BEVAN et al. (WO 2021/204947 A1, hereinafter Bevan).
Regarding Claim 4, Bot and Bolton combined fail to explicitly disclose wherein the mask microphone unit is removably insertable into the face mask.
In the same field of endeavor, Bevan discloses, wherein the mask microphone unit is removably insertable into the face mask (see e.g., “The microphone 540 may be on an outer surface of the mask, and detachable.”, page 21, lines 22-23 and/or “The face mask comprises one or both of mask a removable microphone and a removable…such that the microphone and/or gas e.g. nitric oxide sensor can be removed and the face mask discarded.”, page 5, lines 12-15 and/or “the microphone 540 and nitric oxide sensor 550 may, in some implementations be provided in a disposable face mask 700. The microphone 540 and nitric oxide sensor 550 may therefore be removable from the face mask”, page 21, lines 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bot and Bolton with Bevan, in order to facilitate discarding of the face mask by using removable microphone that is attached to the face mask and re use of microphone (Please see Bevan, page 5, lines 12-18).
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bot, in view of Bolton, and further in view of Huber et al. (US 4,384,577 A, hereinafter Huber).
Regarding Claim 6, Bot and Bolton combined fail to explicitly disclose wherein the deformable housing includes indentations to accommodate eyeglasses worn by a user.
In the same field of endeavor, Huber discloses, wherein the deformable housing includes
indentations to accommodate eyeglasses worn by a user (see e.g., “The bottom edge of the eyeglass frame and specifically the portions of the frame 30 adjacent the sides of the nose and the cheekbones lie against the mask just forward of the elongated ridge 14. The forward portion of the elongated ridge therefore serves to receive and support the bottom edge of the eyeglasses and thereby tends to lock the face mask in proper sealing position.”, col. 4, lines , lines 15-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Bot and Bolton with Huber, in order to allow for the wearer of the face mask to comfortably wear eyeglasses and with the eyeglasses actually serving to provide for an additional sealing of the face mask in position against the face of the wearer (Please see Huber, col. 4, lines 24-27).
Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL provided by Applicant (Maskfone, Retrievedfrom:https://web_archive.org/web/20210121011256/https://maskfone.com/, January21,2021, hereinafter Maskfone) , in view of AMERO et al. (WO 2017/070499 A1, hereinafter Amero).
Regarding Claim 7, Maskfone discloses, a method of communicating with a mobile device while wearing a face mask (see e.g., “MASKFONE was designed to help reduce the need to adjust or remove your face mask to speak on a mobile phone”, page 3, 2nd paragraph), comprising: 
providing a conversation application for execution on a first mobile device (see e.g., “Connect up wirelessly to your smartphone and speak as usual. The paired Hubble Connect app boosts your voice, ensuring a crystal-clear conversation”, page 10, 3rd paragraph);
connecting to a mask microphone unit embedded in a face mask wearable by a first user to allow the first user to connect and communicate with a second mobile device of a second user through the connected mask microphone unit (see e.g., “Connect up wirelessly to your smartphone and speak as usual. The paired Hubble Connect app boosts your voice, ensuring a crystal-clear conversation”, page 10, 3rd paragraph and/or “a built-in microphone, and earphone, reducing the need to remove your mask in public”, page 2, 1st paragraph and/or “MASKFONE reduces these inconveniences by a built in audio solution with a face mask so you will no longer have to miss calls”,  and/or “MASKFONE was designed to help reduce the need to adjust or remove your face mask to speak on a mobile phone”, page 3, 2nd paragraph;
initiating and securing a conversation with the second user that allows the first user and second user to converse over a communication network (see e.g., “Connect up wirelessly to your smartphone and speak as usual. The paired Hubble Connect app boosts your voice, ensuring a crystal-clear conversation”, page 10, 3rd paragraph and/or “a built-in microphone, and earphone, reducing the need to remove your mask in public”, page 2, 1st paragraph and/or “MASKFONE was designed to help reduce the need to adjust or remove your face mask to speak on a mobile phone”, page 3, 2nd paragraph and/or “Controller hidden inside”, Figure of page 9);
Maskfone fails to explicitly disclose configuring microphone unit settings.
In the same field of endeavor, Amero discloses configuring microphone unit settings (see e.g., “ FIG. 16 illustrates an embodiment of an interface for configuring a microphone sensitivity setting 84, a microphone default setting 86…”, page 18, 3rd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Maskfone with Amero, in order to manually configure (i.e., setup) the communication device for a given
user, situation, and/or environment before the communication device is taken to the
hazardous environment or at the hazardous environment (Please see Amero, page 2, 2nd paragraph).
Regarding Claim 8, Maskfone and Amero combined disclose, connecting to earphones wearable by the first user to allow the first user to hear the conversation (see Maskfone e.g., “Built-in earbuds make it easy to answer calls…”, page 11, 1st paragraph, and/or ”, page 3, 2nd paragraph). 
Claims 12-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bot, in view of Bevan, and further in view of Maskfone.
Regarding Claim 12, Bot discloses, a face mask communication system (see e.g., “FIG. 3 is an illustration of an interior side view of the facial protection mask 100 of FIGS. 1 and 2) comprising:
a microphone (see e.g., “FIG. 3 is an illustration of an interior side view of the facial protection mask 100…the facial protection mask 100 may also include a microphone 304 for receiving user speech for transmission…”, Fig. 3, [0031]) comprising: a microphone (see e.g., “the facial protection mask 100 may also include a microphone 304 for receiving user speech for transmission…”, Fig. 3, [0031]); 
a deformable housing allowing the mask microphone unit to form a custom fit over a user’s nose bridge (see e.g., “The facial protection mask 100 includes a facial covering 102 for covering a user's face for protection…”, Fig. 1, [0017] and/or “The nose portion 150 may provide support for the facial covering 102 where the facial covering 102 is more securely held on the bridge of the user's nose”, Fig. 1, [0029] and/or “The exterior fabric layer may also be constructed of a material having a higher friction coefficient relative to an inner layer or the interior fabric layer. This may be desired so as to allow a user to easily adjust the fit or positioning of the facial covering 102 as desired”, [0019]); 
a receiver/transmitter in the housing with a communication interface connected to the microphone (see e.g., “the facial protection mask 100 may also include a microphone 304 for receiving user speech for transmission via a processing unit 306 or transmission unit in the processing unit 306. The headphone(s) 302 and the microphone 304 may be stitched, bonded or layered within the components of the facial protection mask 100”, Fig. 3, [0031] and/or “the facial protection mask 100 may include a processing unit 306 electronically connected to either or both of the microphone 304 and/or the headphone(s) 302”, Fig. 3, [0033]); 
a battery receptacle in the housing for a battery providing power to the receiver (see e.g., “The processing unit 306 may include a battery 308 and memory 310… The processing unit 306 may be configured to receive or transmit wireless communication from/to any wirelessly enabled device, such as, for example, a mobile communication device (e.g., mobile telephone, IPAD™, etc.)”, Fig. 3, [0033]);
Bot fails to explicitly disclose, a mask microphone unit removably insertable into a face mask,
 a conversation application comprising executable instructions that, when executed by a processor, cause the processor to control a mobile device to: connect the conversation application to the mask microphone unit embedded in a mask wearable by a first user to allow the first user to converse with a second user; and initiate and secure a conversation with the second user.
In the same field of endeavor, Bevan discloses, a mask microphone unit removably insertable into a face mask (see e.g., “The microphone 540 may be on an outer surface of the mask, and detachable.”, page 21, lines 22-23 and/or “The face mask comprises one or both of mask a removable microphone and a removable…such that the microphone and/or gas e.g. nitric oxide sensor can be removed and the face mask discarded.”, page 5, lines 12-15 and/or “the microphone 540 and nitric oxide sensor 550 may, in some implementations be provided in a disposable face mask 700. The microphone 540 and nitric oxide sensor 550 may therefore be removable from the face mask”, page 21, lines 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bot with Bevan, in order to facilitate discarding of the face mask by using removable microphone that is attached to the face mask and reuse of microphone (Please see Bevan, page 5, lines 12-18).
Bot and Bevan combined fail to explicitly disclose, a conversation application comprising executable instructions that, when executed by a processor, cause the processor to control a mobile device to: connect the conversation application to the mask microphone unit embedded in a mask wearable by a first user to allow the first user to converse with a second user; and initiate and secure a conversation with the second user.
In the same field of endeavor Maskfone disclose providing a conversation application comprising executable instructions (see e.g., “Connect up wirelessly to your smartphone and speak as usual. The paired Hubble Connect app boosts your voice, ensuring a crystal-clear conversation”, page 10, 3rd paragraph) that, when executed by a processor, cause the processor to control a mobile device to:
connect the conversation application to the mask microphone unit embedded in a mask wearable by a first user to allow the first user to converse with a second user (see e.g., “Connect up wirelessly to your smartphone and speak as usual. The paired Hubble Connect app boosts your voice, ensuring a crystal-clear conversation”, page 10, 3rd paragraph and/or “a built-in microphone, and earphone, reducing the need to remove your mask in public”, page 2, 1st paragraph and/or “MASKFONE reduces these inconveniences by a built in audio solution with a face mask so you will no longer have to miss calls”,  and/or “MASKFONE was designed to help reduce the need to adjust or remove your face mask to speak on a mobile phone”, page 3, 2nd paragraph); and
initiate and secure a conversation with the second user (see e.g., “Connect up wirelessly to your smartphone and speak as usual. The paired Hubble Connect app boosts your voice, ensuring a crystal-clear conversation”, page 10, 3rd paragraph and/or “a built-in microphone, and earphone, reducing the need to remove your mask in public”, page 2, 1st paragraph and/or “MASKFONE was designed to help reduce the need to adjust or remove your face mask to speak on a mobile phone”, page 3, 2nd paragraph and/or “Controller hidden inside”, Figure of page 9);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bot and Bevan with Maskfone, in order to help reduce the need to adjust or remove face mask to speak on a mobile phone (Please see Maskfone, page 3, 2nd paragraph).
Regarding Claim 13, Bot, Bevan and Maskfone combined disclose wherein the deformable housing of the microphone unit comprises a plurality of interconnecting segments (see Bot e.g., “Alternative configurations of the facial protection mask 100 may include pockets sized for heat packs, speakers not in direct alignment with the ears (as distinct from headphones) allowing for safer communication, air filter inserts, wire or elastic cord channel inserts, and/or miscellaneous accessory attachments (e.g., decorative or function) for lighting or ventilation.”, Fig. 3, [0032] and/or “The exterior fabric layer may also be constructed of a material having a higher friction coefficient relative to an inner layer or the interior fabric layer. This may be desired so as to allow a user to easily adjust the fit or positioning of the facial covering 102 as desired”, [0019]).
Regarding Claim 14, Bot, Bevan and Maskfone combined disclose wherein the deformable housing of the microphone unit comprises a deformable material (see Bot e.g., “The exterior fabric layer may also be constructed of a material having a higher friction coefficient relative to an inner layer or the interior fabric layer. This may be desired so as to allow a user to easily adjust the fit or positioning of the facial covering 102 as desired”, [0019] and/or “The headphone(s) 302 and the microphone 304 may be stitched, bonded or layered within the components of the facial protection mask 100”, Fig. 3, [0031] and/or “by using a stretchable second material 146 more stretchable than the first material 110 used on the facial covering 102, may self-adjust to the user's head”, [0024]).
Regarding Claim 16, Bot, Bevan and Maskfone combined disclose, wherein a conversation application further connects the conversation application to earphones wearable by the first user to allow the first user to hear the conversation (see Maskfone e.g., “Built-in earbuds make it easy to answer calls…”, page 11, 1st paragraph, and/or ”, page 3, 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bot and Bevan with Maskfone, in order to help reduce the need to adjust or remove face mask to speak on a mobile phone (Please see Maskfone, page 3, 2nd paragraph).
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bot, in view of Bevan, in view of Maskfone, and further in view of Bolton.
Regarding Claim 15, Bot, Bevan and Maskfone combined fail to explicitly disclose, a connector module attached to the housing providing a connection for charging the battery. 
In the same field of endeavor, Bolton discloses, a connector module attached to the housing providing a connection for charging the battery (see e.g., “The electrical connector 310 may include, for example pogo pins, USB female connector or micro USB female connector. The electrical connector 310 may be configured to receive electrical power for charging a battery in the face mask 300”, Fig. 3A, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bot, Bevan and Maskfone with Bolton, in order to charge the battery in the face mask by receiving electrical power via the electrical connector that may include pogo, pins, USB female connector or micro USB female connector (Please see Bolton, paragraph [0040]).
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bot, in view of Bevan, in view of Maskfone, and further in view of Eagle et al. (US 2005/0250552 A1, hereinafter Eagle).
Regarding Claim 18, Bot, Bevan and Maskfone combined fail to explicitly disclose, negotiating Bluetooth security and exchanging authentication keys to authenticate the first and second user’s mobile devices. 
In the same field of endeavor, Eagle discloses, negotiating Bluetooth security and exchanging authentication keys to authenticate the first and second user’s mobile devices (see e.g., “Each Bluetooth device further stores and can reveal a "user friendly" displayable Bluetooth Device Name which can be up to 248 bytes long, although external devices are not expected to be able to handle or display more than 40 characters. Still further, each device is assigned a Bluetooth passkey (Bluetooth PIN) which is used to authenticate two Bluetooth devices (that have not previously exchanged link keys) to each other and create a trusted relationship between them.”, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bot, Bevan and Maskfone with Eagle, in order to create a trust relationship between each Bluetooth device that had not exchanged link keys previously (Please see Eagle, paragraph [0031]).

Allowable Subject Matter
Claims  9, 10, 11, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim9, the prior arts fail to teach, prompting the second user on a second user’s mobile device to start a conversation with a conversation name;
broadcasting over a communications interface a new conversation with an open invitation;
on a second user’s mobile device, providing a prompt for the second user to join the new conversation;
on the first mobile device, providing a prompt to the first user to select the second user to join anew conversation;
negotiating security and exchanging authentication keys to authenticate the first user’s and second user’s mobile devices; 
showing names joined in the new conversation on the first user and second user’s mobile devices; and
supporting the first user and second user having a private conversation.
As to claim 10, the prior arts fail to teach, prompting the first user on a first user’s mobile device to start a conversation with a conversation name;
prompting the first user to select a name from a list of previous converser’s names;
broadcasting via Bluetooth a new conversation with a closed invitation;
on a second user’s mobile device, providing a prompt for the second user to join the new conversation, and in response to an indication the second user selected to join, joining the second user in the conversation;
using previously negotiated security keys to authenticate the first user’s and second user’s mobile devices; 
showing names joined in the conversation on the first user’s and second user’s mobile devices; and 
supporting the first user and second user having a private conversation.
As to claim 11, the prior arts fail to teach, providing a user interface button for selecting settings; 
retrieving current stored settings; 
providing a prompt to make changes to the stored settings, in response to an indication the first user made changes to the settings, saving changes made by the first user; and 
in response to an indication the first user made changes to the settings, sending the changed settings to the mask microphone unit via a Bluetooth connection.
As to claim 17, the prior arts fail to teach, prompting the first user on first user’s mobile device to start a conversation with a conversation name;
broadcasting via Bluetooth a new conversation with an open invitation;
on a second user’s mobile device, providing a prompt for the second user to join the new conversation;
on the first user’s mobile device, providing a prompt to the first user to select the second user to join the new conversation;

showing names joined in the conversation on the first user and second user’s mobile devices; and
supporting the first user and second user having a private conversation.
As to claim 19, the prior arts fail to teach, prompting the second user on a second user’s mobile device to start a conversation with a conversation name;
prompting the second user to select a name from a list of previous converser’s names;
broadcasting via Bluetooth a new conversation with a closed invitation;
on a second user’s mobile device, providing a prompt for the second user to join the new conversation, and in response to an indication the second user selected to join, joining the second user in the conversation;
using previously negotiated authentication keys to authenticate the first user and second user’s mobile devices;
showing names joined in the conversation on the first user and second user’s mobile devices; and
supporting the first user and second user having a private conversation.
As to claim 20, the prior arts fail to teach, providing a user interface button for selecting settings;
retrieving current stored setting for the microphone unit;
providing a prompt to make changes to the stored settings, in response to an indication the first user made changes to the settings, saving changes made by the first user; and
in response to an indication the first user made changes to the settings, sending the changed settings to the mask microphone unit via a Bluetooth connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645